PER CURIAM.
Advance Services, Inc., plaintiff below, appeals from a final order granting a new trial in an action for monies due on an open account. We affirm. Appellant failed to demonstrate that the trial court abused its broad discretion in granting the motion. Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla.1980); Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977), cert. denied 359 So.2d 1221 (Fla.1978).
AFFIRMED.
MOORE and BERANEK, JJ., and KAP-NER, LEWIS, Associate Judge, concur.